                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                          WESTERN DIVISION


KETHAIN TAYLOR,                             )
                                            )
      Plaintiff,                            )
                                            )
VS.                                         )          No. 2:18-cv-02472-JDT-cgc
                                            )
STATE OF TENNESSEE, ET AL.,                 )
                                            )
      Defendants.                           )


                   ORDER DISMISSING COMPLAINT,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
          AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


      On July 11, 2018, Plaintiff Kethain Taylor, who is incarcerated at the Shelby County

Criminal Justice Center in Memphis, Tennessee, filed a pro se civil complaint and a motion

to proceed in forma pauperis. (ECF Nos. 1 & 2.) The Court granted leave to proceed in

forma pauperis and assessed the civil filing fee pursuant to the Prison Litigation Reform

Act (PLRA), 28 U.S.C. §§ 1915(a)-(b).       (ECF No. 4.)      The Clerk shall record the

Defendants as the State of Tennessee and Leroy Springfield.

      In his complaint, Taylor alleges he has been falsely charged with a crime based on

Defendant Springfield’s accusations. As a result, Taylor allegedly has lost his job, his

apartment and his car. He alleges he is being detained under harsh conditions and that the

case has “taken a toll” on his body and health. (ECF No. 1 at 2.) Taylor states the “State

of Tennessee picked these charges back up even after the fact that I was dismissed once
before, because the victim ‘mistakenly’ identifed [sic] me in a Robbery charge.” (Id.) He

asks that the State be required to compensate him for his financial losses if the charge is

dismissed a second time and that he be awarded monetary damages for the pain and

suffering he is enduring while awaiting trial. (Id. at 3.)

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Federal Rule of Civil Procedure 12(b)(6), as stated in

Ashcroft v. Iqbal, 556 U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555-57 (2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010).

The Court accepts the complaint’s “well-pleaded” factual allegations as true and then

determines whether the allegations “plausibly suggest an entitlement to relief.’” Williams

v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory

allegations “are not entitled to the assumption of truth,” and legal conclusions “must be

supported by factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only

contain “a short and plain statement of the claim showing that the pleader is entitled to

relief,” Fed. R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a



                                              2
“‘showing,’ rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at

555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Taylor’s complaint is filed pursuant to 42 U.S.C. § 1983, which provides:

              Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable
       to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

       Taylor’s claims against the State of Tennessee and are barred by sovereign

immunity. The Eleventh Amendment to the United States Constitution provides that “[t]he

                                             3
Judicial power of the United States shall not be construed to extend to any suit in law or

equity, commenced or prosecuted against one of the United States by Citizens of another

State, or by Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI. The

Eleventh Amendment has been construed to prohibit citizens from suing their own states

in federal court. Welch v. Tex. Dep’t of Highways & Pub. Transp., 483 U.S. 468, 472

(1987); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984); see also Va.

Office for Protection & Advocacy v. Stewart, 131 S. Ct. 1632, 1638 (2011) (“A State may

waive its sovereign immunity at its pleasure, and in some circumstances Congress may

abrogate it by appropriate legislation. But absent waiver or valid abrogation, federal courts

may not entertain a private person’s suit against a State.” (citations omitted)). Tennessee

has not waived its sovereign immunity. See Tenn. Code Ann. § 20-13-102(a). Moreover,

a state is not a person within the meaning of 42 U.S.C. § 1983. Lapides v. Bd. of Regents

of the Univ. Sys. of Ga., 535 U.S. 613, 617 (2002); Will v. Mich. Dep’t of State Police, 491

U.S. 58, 71 (1989).

       Taylor also cannot hold Defendant Springfield, who it appears is a private citizen,

liable for the violation of his constitutional rights because there is no allegation that he

acted under color of state law for purposes of § 1983. Generally, to be considered to have

acted under color of state law, an individual must be a state or local government official or

employee. A private party may act under color of state law to establish the first element

of this cause of action only when the party “acted together with or . . . obtained significant

aid from state officials” and did so to such a degree that its actions may properly be

characterized as “state action.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982).

                                              4
An individual also may be considered a state actor if he or she exercises powers

traditionally reserved to a state. Jackson v. Metro. Edison Co., 419 U.S. 345, 352 (1974).

However, the mere fact that Defendant Springfield identified Taylor as the perpetrator of

a crime does not transform him into a state actor.

       To the extent Taylor may be asking this Court to intervene in his ongoing criminal

proceeding, the Court cannot do so. Under the Anti-Injunction Act, 28 U.S.C. § 2283, “[a]

court of the United States may not grant an injunction to stay proceedings in a State court

except as expressly authorized by Act of Congress, or where necessary in aid of its

jurisdiction, or to protect or effectuate its judgments.” The Sixth Circuit has explained that

“[t]he Act thereby creates ‘an absolute prohibition against enjoining state court

proceedings, unless the injunction falls within one of three specifically defined exceptions,’

which are set forth in the statutory language.” Andreano v. City of Westlake, 136 F. App’x

865, 879-80 (6th Cir. 2005) (quoting Atl. Coast Line R.R. Co. v. Bhd. of Locomotive Eng’rs,

398 U.S. 281, 286 (1970)). Federal injunctions against state criminal proceedings can be

issued only “under extraordinary circumstances where the danger of irreparable loss is both

great and immediate.” Younger v. Harris, 401 U.S. 37, 45 (1971) (internal quotation marks

and citation omitted). The Supreme Court has emphasized that

       [c]ertain types of injury, in particular, the cost, anxiety, and inconvenience
       of having to defend against a single criminal prosecution, could not by
       themselves be considered “irreparable” in the special legal sense of that term.
       Instead, the threat to the plaintiff’s federally protected rights must be one that
       cannot be eliminated by his defense against a single criminal prosecution.

Id. at 46. In this case, Taylor does not allege the type of extraordinary circumstances that

would permit the Court to become involved in his state-court criminal matter.

                                               5
         For the foregoing reasons, Taylor’s complaint is subject to dismissal in its entirety

for failure to state a claim.

         The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per

curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some form of

notice and an opportunity to cure the deficiencies in the complaint must be afforded.”).

Leave to amend is not required where a deficiency cannot be cured. Curley v. Perry, 246

F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that sua sponte

dismissal of a meritless complaint that cannot be salvaged by amendment comports with

due process and does not infringe the right of access to the courts.”). In this case, the Court

finds that leave to amend is not warranted.

         In conclusion, the Court DISMISSES Taylor’s complaint for failure to state a claim

on which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915A(b)(1). Leave to amend is DENIED.

         Pursuant to 28 U.S.C. §1915(a)(3), the Court must also consider whether an appeal

by Taylor in this case would be taken in good faith. The good faith standard is an objective

one. Coppedge v. United States, 369 U.S. 438, 445 (1962). The same considerations that

lead the Court to dismiss this case for failure to state a claim also compel the conclusion

that an appeal would not be taken in good faith. Therefore, it is CERTIFIED, pursuant to

28 U.S.C. §1915(a)(3), that any appeal in this matter by Taylor would not be taken in good

faith.

                                               6
       The Court must also address the assessment of the $505 appellate filing fee if Taylor

nevertheless appeals the dismissal of this case. A certification that an appeal is not taken

in good faith does not affect an indigent prisoner plaintiff’s ability to take advantage of the

installment procedures contained in § 1915(b). See McGore v. Wrigglesworth, 114 F.3d

601, 610-11 (6th Cir. 1997), partially overruled on other grounds by LaFountain, 716 F.3d

at 951. McGore sets out specific procedures for implementing the PLRA, §§ 1915(a)-(b).

Therefore, Taylor is instructed that if he wishes to take advantage of the installment

procedures for paying the appellate filing fee, he must comply with the procedures set out

in the PLRA and McGore by filing an updated in forma pauperis affidavit and a current,

certified copy of his inmate trust account for the six months immediately preceding the

filing of the notice of appeal.

       For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Taylor, this is

the first dismissal of one of his cases as frivolous or for failure to state a claim. This “strike”

shall take effect when judgment is entered. Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64

(2015).

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                      s/ James D. Todd
                                                     JAMES D. TODD
                                                     UNITED STATES DISTRICT JUDGE




                                                7
